Citation Nr: 0100211	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of L1-L3.

2.  Entitlement to a compensable evaluation for paralysis of 
the right ilioinguinal nerve, mild.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979 and from December 1990 to May 1991.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


REMAND

The veteran claims that he is entitled to a higher evaluation 
for his low back disability and right leg nerve disability.  
For the reasons noted below, additional development by the RO 
is necessary before the Board proceeds in adjudicating the 
veteran's claims.

First, as the record stands, the Board is unable to determine 
the current level of impairment caused by the disabilities at 
issue.  Since 1992, the veteran has consistently argued that 
his low back and right leg nerve disabilities have worsened.  
The RO afforded the veteran VA examinations of his back and 
right lower extremity in November 1996, but since then, the 
veteran has continued to assert that his disabilities have 
become more severe.  Inasmuch as four years have passed since 
the veteran's disabilities were last evaluated, the Board 
believes that the veteran should be afforded another, more 
recent VA examination of his disabilities for the purpose of 
determining whether, as alleged, his disabilities have become 
more severe since 1996.  

Second, during a hearing held at the RO in March 1994 and in 
written statements submitted in support of his claim, the 
veteran asserted that the disabilities at issue have been 
having an adverse effect on his ability to retain and 
maintain employment greater than that contemplated by the 
current ratings.  By so asserting, the veteran is, in effect, 
claiming that the schedular criteria are inadequate to 
evaluate his disabilities, and that therefore, he is entitled 
to increased evaluations on an extraschedular basis.  In this 
regard, the Board points out that the veteran is responsible 
for furnishing all employment records that may support his 
claims for increased evaluations on an extraschedular basis.  
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  On Remand, 
however, the RO should notify the veteran that he has the 
right and responsibility to provide information from his 
employers that might support his assertion that his 
disabilities interfere with his ability to work.  

Third, during the pendency of this appeal, a bill was passed 
that amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107, 5126).  To date, the RO 
has not yet considered the veteran's claim pursuant to, or 
undertaken any additional development required by, the 
Veterans Claims Assistance Act of 2000.  Accordingly, while 
this claim is being remanded for the purposes noted above, 
the RO should accomplish any additional development required 
by the Veterans Claims Assistance Act of 2000, including, if 
appropriate, requesting the veteran to aid in obtaining any 
additional evidence in support of his claim.

To ensure that the Board bases its decision on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
he is responsible for furnishing all 
employment records in support of his 
claim, and afford him the appropriate 
time period to furnish such records.  In 
addition, and only if in order, the RO 
should request the veteran to provide the 
names and addresses of all health care 
providers who have treated his low back 
and right lower extremity and whose 
records have not yet been obtained.  
After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
outstanding treatment records identified.

2.  After completing the above 
development, the RO should afford the 
veteran VA orthopedic and neurological 
examinations for the purpose of 
ascertaining the severity of his service-
connected low back and right leg nerve 
disabilities.  The RO should provide the 
examiner with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examinations.  
Following comprehensive evaluations, 
during which all indicated studies deemed 
necessary are conducted, the examiners 
should identify all symptoms of the 
veteran's service-connected low back and 
right leg nerve disabilities.  The 
examiners should then offer opinions 
regarding the degree of functional 
impairment, if any, caused by the 
veteran's disabilities.  The examiners 
should attempt to quantify the degree of 
impairment in terms of the nomenclature 
of the rating schedule.  They should 
specify whether the veteran has 
functional loss or weakness of the back 
due to an objective demonstration of pain 
upon movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joint over a period of time.  The 
examiners should indicate the impact of 
the disabilities at issue on the 
veteran's ability to retain and maintain 
employment.  The examiners should include 
detailed rationale for all opinions 
expressed. 

3.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  It should 
then readjudicate the veteran's claims 
based on all of the evidence of record.  
In so doing, the RO should consider 
whether either or both of the veteran's 
claims for increased evaluations should 
be submitted to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration on 
an extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1) 
(West 1991).  If the RO denies either 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



